Exhibit 10.1 Execution Version THIRD AMENDED AND RESTATED CREDIT AGREEMENT among NEWPARK RESOURCES, INC., as Borrower, THE LENDERS FROM TIME TO TIME PARTIES HERETO, and JPMORGAN CHASE BANK, N.A., as Administrative Agent BANK OF AMERICA, N.A., as Syndication Agent WELLS FARGO BANK, NATIONAL ASSOCIATION, as Documentation Agent Dated as of March 6, 2015 J.P. MORGAN SECURITIES LLC, as Sole Bookrunner and Joint Lead Arranger, and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and WELLS FARGO SECURITIES, LLC, as Joint Lead Arrangers TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.1 Defined Terms 1 Section 1.2 Other Definitional Provisions 22 ARTICLE II AMOUNT AND TERMS OF COMMITMENTS Section 2.1 Commitments 23 Section 2.2 Procedure for Loan Borrowing 24 Section 2.3 Commitment Fees, etc. 26 Section 2.4 Termination or Reduction of Commitments 26 Section 2.5 Optional Prepayments. 26 Section 2.6 Mandatory Prepayments 27 Section 2.7 Revolving Loan Conversion and Continuation Options. 27 Section 2.8 Limitations on Eurodollar Tranches 27 Section 2.9 Interest Rates and Payment Dates 27 Section 2.10 Computation of Interest and Fees 28 Section 2.11 Inability to Determine Interest Rate 28 Section 2.12 Pro Rata Treatment and Payments 29 Section 2.13 Requirements of Law 30 Section 2.14 Taxes 31 Section 2.15 Indemnity 34 Section 2.16 Change of Lending Office 35 Section 2.17 Replacement of Lenders 35 Section 2.18 Defaulting Lenders 35 Section 2.19 General 37 ARTICLE III LETTERS OF CREDIT Section 3.1 Specified L/C Commitments 38 Section 3.2 Procedure for Issuance of Letter of Credit 38 Section 3.3 Fees and Other Charges 39 Section 3.4 L/C Participations 39 Section 3.5 Reimbursement Obligation of the Borrower 40 Section 3.6 Obligations Absolute 40 Section 3.7 Letter of Credit Payments 41 Section 3.8 Applications 41 ARTICLE IV REPRESENTATIONS AND WARRANTIES Section 4.1 Financial Condition 41 Section 4.2 No Change 42 Section 4.3 Existence; Compliance with Law 42 Section 4.4 Power; Authorization; Enforceable Obligations 42 Section 4.5 No Legal Bar 42 Section 4.6 Litigation 42 Section 4.7 No Default 43 i Section 4.8 Ownership of Property; Liens 43 Section 4.9 Intellectual Property 43 Section 4.10 Taxes 43 Section 4.11 Federal Regulations 43 Section 4.12 Labor Matters 43 Section 4.13 ERISA 43 Section 4.14 Investment Company Act; Other Regulations 44 Section 4.15 Subsidiaries 44 Section 4.16 Use of Proceeds 44 Section 4.17 Environmental Matters 45 Section 4.18 Accuracy of Information, etc 45 Section 4.19 Security Documents 46 Section 4.20 Solvency 46 Section 4.21 Anti-Corruption Laws and Sanctions 46 ARTICLE V CONDITIONS PRECEDENT Section 5.1 Conditions to Closing Date 46 Section 5.2 Conditions to Each Extension of Credit 49 Section 5.3 Conditions to Convertible Notes Revolver Borrowings 49 ARTICLE VI AFFIRMATIVE COVENANTS Section 6.1 Financial Statements 50 Section 6.2 Certificates; Other Information 50 Section 6.3 Payment of Obligations 51 Section 6.4 Maintenance of Existence; Compliance 51 Section 6.5 Maintenance of Property; Insurance 52 Section 6.6 Inspection of Property; Books and Records; Discussions 52 Section 6.7 Notices 52 Section 6.8 Environmental Laws 52 Section 6.9 Additional Collateral, etc 53 Section 6.10 Convertible Senior Notes 54 Section 6.11 Post-Closing Matters 54 ARTICLE VII NEGATIVE COVENANTS Section 7.1 Financial Condition Covenants 54 Section 7.2 Indebtedness 55 Section 7.3 Liens 56 Section 7.4 Fundamental Changes 57 Section 7.5 Disposition of Property 57 Section 7.6 Restricted Payments 58 Section 7.7 Investments 58 Section 7.8 Transactions with Affiliates 59 Section 7.9 Sales and Leasebacks 59 Section 7.10 Swap Agreements 59 Section 7.11 Changes in Fiscal Periods 59 Section 7.12 Negative Pledge Clauses 59 Section 7.13 Clauses Restricting Subsidiary Distributions 60 Section 7.14 Lines of Business 60 ii Section 7.15 Redemption of Senior Notes; Amendment of Indenture 60 Section 7.16 Use of Proceeds 60 ARTICLE VIII EVENTS OF DEFAULT; REMEDIES Section 8.1 Events of Default 61 Section 8.2 Remedies 62 ARTICLE IX THE AGENTS Section 9.1 Appointment 63 Section 9.2 Delegation of Duties 63 Section 9.3 Exculpatory Provisions 63 Section 9.4 Reliance by Administrative Agent 64 Section 9.5 Notice of Default 64 Section 9.6 Non-Reliance on Agents and Other Lenders 64 Section 9.7 Indemnification 65 Section 9.8 Agent in Its Individual Capacity 65 Section 9.9 Successor Administrative Agent 65 Section 9.10 Arrangers, Documentation Agent and Syndication Agent 66 ARTICLE X MISCELLANEOUS Section 10.1 Amendments and Waivers 66 Section 10.2 Notices 66 Section 10.3 No Waiver; Cumulative Remedies 68 Section 10.4 Survival of Representations and Warranties 68 Section 10.5 Payment of Expenses and Taxes 68 Section 10.6 Successors and Assigns; Participations and Assignments 69 Section 10.7 Adjustments; Set off 71 Section 10.8 Counterparts 72 Section 10.9 Severability; Maximum Lawful Rate 72 Section 10.10 Integration 72 Section 10.11 Governing Law 73 Section 10.12 Submission To Jurisdiction; Waivers 73 Section 10.13 Acknowledgements 73 Section 10.14 Releases of Guarantees and Liens 73 Section 10.15 Confidentiality 74 Section 10.16 WAIVERS OF JURY TRIAL 75 Section 10.17 PATRIOT Act 75 Section 10.18 No Adverse Interpretation of Other Agreements 75 Section 10.19 No Fiduciary Duty 75 Section 10.20 Judgment Currency 76 Section 10.21 Flood Insurance Regulations 76 iii Schedules and Exhibits Schedule 1.1(a) Commitments Schedule 1.1(b) Specified L/C Commitments Schedule 1.1(c) Mortgaged Property Schedule 1.1(d) Existing Letters of Credit Schedule 4.4 Consents, Authorizations, Filings and Notices Schedule 4.15 Subsidiaries Schedule 4.19(a) UCC Filing Jurisdictions Schedule 4.19(b) Schedule 6.11 Mortgage Filing Jurisdictions Post-Closing Matters Schedule 7.2(d) Existing Indebtedness Schedule 7.3(f) Existing Liens Exhibit A Form of Amended and Restated Guarantee and Collateral Agreement Exhibit B-1 Form of Compliance Certificate Exhibit B-2 Form of Interim Compliance Certificate Exhibit C-1 Form of Omnibus Officer’s Certificate Exhibit C-2 Form of Secretary’s Certificate Exhibit D-1 Form of Mortgage Exhibit D-2 Form of Amended and Restated Mortgage Exhibit E Form of Assignment and Assumption Exhibit F-1 Form of Legal Opinion of Andrews Kurth LLP Exhibit F-2 Form of Legal Opinion of the Borrower’s General Counsel Exhibit F-3 Form of Legal Opinion of King, Krebs & Jurgens, PLLC, Louisiana Counsel to the Borrower Exhibit G-1 Form of U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships for U.S. Federal Income Tax Purposes) Exhibit G-2 U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for U.S. Federal Income Tax Purposes) Exhibit G-3 U.S. Tax Certificate (For Non-U.S. Participants that are not Partnerships for U.S. Federal Income Tax Purposes) Exhibit G-4 U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships for U.S. Federal Income Tax Purposes) Exhibit H Form of Commitment Increase Supplement Exhibit I Form of Augmenting Lender Supplement Exhibit J Form of Revolving Note Exhibit K Form of Swingline Note Exhibit L Form of Borrowing Notice iv THIRD AMENDED AND RESTATED CREDIT AGREEMENT , dated as of March 6, 2015, among Newpark Resources, Inc., a Delaware corporation (the “ Borrower ”), the several banks and other financial institutions or entities from time to time parties to this Agreement (the “ Lenders ”), JPMorgan Chase Bank, N.A., as the Administrative Agent (as defined below), Bank of America, N.A., as syndication agent (in such capacity, the “ Syndication Agent ”) and Wells Fargo Bank, National Association, as documentation agent (in such capacity, the “ Documentation Agent ”). RECITALS WHEREAS, prior to the date hereof, the Borrower and certain subsidiaries of the Borrower entered into a Term Credit Agreement, dated as of August 18, 2006 (the “ Original Credit Agreement ”) with the lenders from time to time parties thereto, JPMorgan Chase Bank, N.A., as administrative agent and Wilmington Trust Company, as collateral agent; WHEREAS, subsequent thereto and to amend and restate the Original Credit Agreement, the Borrower and certain subsidiaries of the Borrower entered into an Amended and Restated Credit Agreement, dated as of December 21, 2007 (as amended from time to time, the “ First Amended and Restated Credit Agreement ”) with the lenders from time to time parties thereto, and JPMorgan Chase Bank, N.A. as administrative agent (among other parties); WHEREAS, subsequent thereto and to amend and restate the First Amended and Restated Credit Agreement, the Borrower and certain subsidiaries of the Borrower entered into a Second Amended and Restated Credit Agreement, dated as of November 22, 2011 (as amended from time to time, the “ Second Amended and Restated Credit Agreement ”) with the lenders from time to time parties thereto, and JPMorgan Chase Bank, N.A. as administrative agent (among other parties); and WHEREAS, the parties hereto wish to, and have agreed to, amend and restate the Second Amended and Restated Credit Agreement as provided in this Agreement. NOW THEREFORE, in consideration of the premises and the terms and conditions set forth in this Agreement, and for other good and valuable consideration, the receipt of which is hereby acknowledged, the parties hereto hereby agree as follows: ARTICLE I DEFINITIONS Section 1.1 Defined Terms . As used in this Agreement, the terms listed in this Section 1.1 shall have the respective meanings set forth in this Section 1.1
